Order entered April 1, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00187-CV

                                FIESTA MART, INC., Appellant

                                                 V.

                                MICHAEL DASILVA, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-06510-A

                                             ORDER
       We DENY Matthew R. Scott, Joe Kendall, Javier Perez, and the Kendall Law Group’s

March 30, 2015 unopposed motion to withdraw as appellee’s counsel without prejudice to

refiling a motion that complies with rule of appellate procedure 6.5. See TEX. R. APP. P. 6.5.

       We GRANT appellee’s motion for extension of briefing deadline and ORDER

appellee’s brief, originally due April 1, 2015, to be filed no later than June 1, 2015.




                                                        /s/   CRAIG STODDART
                                                              JUSTICE